IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DERRICK N. MONROE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1679

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 7, 2015.

An appeal from the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Michael Jerome Titus, Assistant Regional Conflict Counsel, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, and David Campbell, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      In this appeal, the State concedes error in the calculation of restitution,

which included an award for propane tanks that Appellant was not charged with

stealing. We remand so that the trial court may modify the restitution order to
subtract any amounts related to these items. See Malarkey v. State, 975 So. 2d 538,

542 (Fla. 2d DCA 2008).

      REVERSED and REMANDED.

BENTON, CLARK, and MAKAR, JJ., CONCUR.




                                        2